 


114 HR 1337 IH: To waive the time limitations specified by law for the award of certain medals to persons who served in the Armed Forces to permit the award of the Distinguished-Service Cross to Edward Halcomb for acts of extraordinary heroism during the Korean War.
U.S. House of Representatives
2015-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



V 
114th CONGRESS
1st Session
H. R. 1337 
IN THE HOUSE OF REPRESENTATIVES 
 
March 4, 2015 
Mr. Ross introduced the following bill; which was referred to the Committee on Armed Services
 
A BILL 
To waive the time limitations specified by law for the award of certain medals to persons who served in the Armed Forces to permit the award of the Distinguished-Service Cross to Edward Halcomb for acts of extraordinary heroism during the Korean War. 
 
 
1.Authorization for award of the Distinguished-Service Cross for acts of extraordinary heroism during the Korean WarNotwithstanding the time limitations specified in section 3744 of title 10, United States Code, or any other time limitation with respect to the awarding of certain medals to persons who served in the Armed Forces, the Secretary of the Army may award the Distinguished-Service Cross under section 3742 of such title to Edward Halcomb who, while serving in Korea as a member of the United States Army in the grade of Private First Class in Company B, 1st Battalion, 29th Infantry Regiment, 24th Infantry Division, distinguished himself by acts of extraordinary heroism from August 20, 1950, to October 19, 1950, during the Korean War.  